   Case: 2:19-cr-00077-JLG Doc #: 43 Filed: 12/11/20 Page: 1 of 2 PAGEID #: 80



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                        Case No. 2:19-cr-77

Damion Marquise Berry

                                       ORDER
     The court has received a letter from the defendant requesting
assistance in obtaining placement in a halfway house to serve the
remainder of his sentence of incarceration. The court will address
defendant’s letter as a motion.
     Pursuant to 18 U.S.C. §3624(c)(1), the director of the Bureau
of Prisons has the authority to permit a defendant to serve the end
of a term of incarceration in a residential reentry center (“RRC”),
such as a halfway house, for a period not to exceed twelve months.
The Bureau of Prisons also has the authority to designate the place
of a defendant’s imprisonment.             See 18 U.S.C. §3621(b).               The
decision whether to permit a defendant to serve the end of a term
of incarceration in an RRC is solely within the discretion of the
Bureau of Prisons.      See Fournier v. Zickefoose, 620 F.Supp.2d 313,
318 (D.Conn. 2009)(Bureau of Prisons retains discretion to decide
whether and when an inmate should be placed in an RRC).
     This court has no authority to order the Bureau of Prisons to
permit defendant to serve the end of his term in a halfway house.
Although this court is permitted to make a recommendation to the
Bureau of Prisons concerning halfway house placement, see 18 U.S.C.
§3621(b)(4),     the   Bureau     of    Prisons     is   more    familiar   with
defendant’s    conduct    while   incarcerated       and   has   the   necessary
expertise to decide whether or when placement in a halfway house is
appropriate and feasible in defendant’s case, particularly in light
   Case: 2:19-cr-00077-JLG Doc #: 43 Filed: 12/11/20 Page: 2 of 2 PAGEID #: 81



of the ongoing COVID-19 epidemic. Therefore, the court declines to
order defendant’s placement in a halfway house or to make a
recommendation to the Bureau of Prisons concerning such placement,
and the motion (Doc. 42) is denied.


Date: December 11, 2020                  s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       2
